Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-21-00015-CV

                     Eric PASANISI and Tanganyika Wildlife Safari, Ltd.,
                                       Appellants

                                               v.

      Mark VANHAM and Klineburger Vanham International Hunting Consultants, LLC,
                                   Appellees

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-08521
                          Honorable Laura Salinas, Judge Presiding

      BEFORE JUSTICE CHAPA, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the trial court’s February 7, 2019
default judgment is REVERSED, and the case is REMANDED to the trial court for further
proceedings consistent with this judgment.

      Costs of court for this appeal are taxed against appellees Mark Vanham and Klineburger
Vanham International Hunting Consultants, LLC.

       SIGNED March 16, 2022.


                                                _____________________________
                                                Beth Watkins, Justice